Citation Nr: 0705839	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wade Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1979 to 
June 1983, from August 1983 to June 1987, and from November 
1987 to November 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board denied the claim on appeal by a March 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an August 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision as written 
precluded effective judicial review.  Therefore, the Board 
finds that its decision of March 17, 2006 failed to provide 
the veteran due process under the law.  Accordingly, in order 
to prevent prejudice to the veteran, the March 2006 Board 
decision must be vacated in its entirety, and a new decision 
will be entered as if the Board decision had never been 
issued.




ORDER

The March 17, 2006 Board decision is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


